Citation Nr: 1452504	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-22 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for post-traumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  

2.  Entitlement to service connection for hypertension, to include as secondary to PTSD, coronary artery disease, and diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to July 1969.  

This matter comes to Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In the decision, the RO denied service connection for hypertension and denied a disability rating greater than 30 percent for the Veteran's PTSD.

The Veteran was thereafter granted a 50 percent rating for PTSD effective November 13, 2007, the Veteran's date of claim.  However, because the subsequent rating decision awarded a higher rating, but less than the maximum available benefit, the increase granted does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board.  

In January 2013 the Board remanded the issues now on appeal to obtain a VA examination and opinion regarding the Veteran's PTSD and hypertension.  The appeal has been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity, based on symptoms on par with the level of severity being shown.  

2.  The Veteran's hypertension was not caused or aggravated by a service-connected disability, to include diabetes mellitus type II, PTSD, and coronary artery disease. 



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating for PTSD in excess of 50 percent have not been met for the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in a letter sent to the Veteran in March 2008.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records as well as private treatment records.  Also, VA afforded the Veteran relevant examinations and opinions in February 2013 and April 2013 for his PTSD and hypertension, respectively.  These opinions described the Veteran's disabilities, addressed the relevant history, and provide an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  
Increased Rating for PTSD

The Veteran's claim for an increased rating for PTSD was received in November 2007.  In December 2008, the Veteran submitted his notice of disagreement to the decision to continue the 30 percent rating assigned to his PTSD.  In May 2010, the Veteran was assigned a 50 percent rating for the period of November 2007 onward.  As he was not awarded the maximum disability rating, his appeal remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).   

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. 
§ 4.2 (2014); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Otherwise, a uniform rating will be assigned. 

When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies. 38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2014).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This diagnostic code uses the general rating formula for mental disorders, which provides that a 50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

A 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum schedular rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (2012) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes]. 

VA treatment notes from December 2007 document the Veteran reporting "avoidance/isolative behavior, and hyperarousal."  Additionally, the Veteran reported "some passive suicidal ideation but no active suicidal plan or intent."  The VA staff physician indicated that the Veteran had occupational and severe social impairment secondary to his PTSD, and the physician noted depressive symptoms.  Another VA treatment note from June 2008 stated the same.

The Veteran underwent a VA examination in March 2008 for his PTSD.  He described his current symptoms as insomnia, anxiety, nightmares and flashbacks, the frequency of these symptoms being constant.  He reported that he was not able to function "well in groups at all," and that he could not verbally protect himself, ending up in some kind of violence when confronted.  Regarding insomnia, the Veteran reported that he had been experiencing trouble with sleeping for the previous 25 years.  The Veteran had been married and divorced three times.  He stated that he was currently working for a bank and had worked in that capacity for six years, maintaining a "good" relationship with his supervisor and "fair" relationship with his co-workers.  

The examiner noted that the Veteran was a reliable historian, and that his orientation, appearance, and hygiene all appeared normal.  The Veteran's behavior was appropriate, affect, mood, communication, speech, and concentration were normal.  The examiner also noted that panic attacks, suspiciousness, and delusional history were absent.  The examiner also found that the Veteran's though processes were appropriate, his judgment was not impaired, his abstract thinking was normal, his memory was within normal limits, and suicidal or homicidal ideation was absent.  The examiner concluded that there were behavioral, cognitive, social, affective or somatic symptoms attributable to PTSD, and they were described as flashbacks, nightmares, and avoidance.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 65, which is indicative of mild symptoms.  

The Veteran underwent another VA examination for his PTSD in March 2009.  The Veteran described his symptoms as irritability, anger, nightmares, paranoia, difficulty falling asleep and staying asleep, hypervigilance, exaggerated startle response, and social isolation.  The Veteran reported that he is "concerned that one day he will not be able to restrain himself" due to problems with irritability and anger.  He stated he had virtually no friends and socially withdraws as a result of his PTSD.  The Veteran still maintained his employment at a bank.  

The examiner commented that the Veteran's orientation, appearance, hygiene, behavior, eye contact, affect, mood, and communication were all within normal limits and were acceptable.  However, the Veteran showed impaired attention and focus, losing his place in conversation.  He reported that he had panic attacks once per week.  Further, the Veteran reported that he feels like others are watching him while he is in crowds.  The examiner noted that a hallucination history was present persistently.  Obsessional rituals were absent.  The Veteran reported suicidal ideation, attributing it to his chest pain.  Homicidal ideation was absent.  There were behavioral, cognitive, social, affective or somatic symptoms attributable to PTSD and they were listed as anxiety, depression, sleep problems, social withdrawal, anger, irritability, nightmares, paranoia, suicidal thoughts, hypervigilance and exaggerated startle.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 55, which is indicative of moderate symptoms.  

A March 2010 VA psychiatry progress note documents the Veteran presenting for a follow-up visit for his PTSD.  The Veteran reported continued avoidance and isolative behavior, as well as hyper arousal.  The staff physician commented that the Veteran has occupational and severe social impairment secondary to his PTSD.  The Veteran presented casually dressed, no psychomotor retardation or agitation, fair eye contact, cooperative, euthymic mood with congruent affect, organized thought process, and with no delusions elicited.  As with previous VA treatment records the Veteran tested positive for depression.  

The Veteran underwent yet another VA examination for his PTSD in February 2013 in order to distinguish symptoms and manifestations of PTSD from symptoms and manifestations from any other mental disorder, if any.  First, the examiner noted that the Veteran only suffered from PTSD.  Opining on the Veteran's level of occupational and social impairment with regards to his PTSD, the examiner found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Noting the Veteran's examination and treatment history, the examiner reported that the Veteran was alert and coherent, oriented in all spheres.  He found no evidence of disturbances in thought processes or thought content, but he found the Veteran's mood to be depressed and his affect restricted.  The Veteran reported difficulties managing his anger, and reported recent episodes of road rage and verbal attacks on a relative.  The Veteran reported no current suicidal or homicidal ideation.  The Veteran's symptoms included difficulty falling or staying asleep, irritability, anger, difficulty concentrating, and hypervigilance.  Consequently, Veteran's PTSD results in depressed mood, anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and disturbances of motivation and mood.  The VA examiner remarked that the clinical interview and review of the Veteran's records indicated that the Veteran's PTSD was "sufficiently severe as to negatively impact his ability to regulate his mood, and to manage stress.  These factors, in turn, interfere with his ability to establish and maintain effective interpersonal relationships."
 
Of record are personal statements submitted by the Veteran.  In particular, in January 2008, he reported fear of crowds, nightmares, anti-social tendencies, and repeated suicidal ideation.  He commented that he attempted suicide in 1981, but considers it "more and more."  Continuing, the Veteran reported that he is nervous most of the time and had begun grinding his teeth while asleep.  

After a thorough review of the Veteran's claims file, the Board finds that the Veteran does not meet the criteria for a disability rating in excess of 50 percent for PTSD.  

The evidence of record shows the Veteran experienced symptoms of sleep disturbance, nightmares, depressed mood, isolation, anxiety, irritability, anger, hypervigilance, exaggerated startle response, and social isolation.  The Veteran's GAF scores indicate mild to moderate symptoms for the majority of this period.  Further, with the exception of the March 2009 VA examination, the Veteran's behavior was appropriate, affect, mood, communication, speech, and concentration were normal, in addition to there not being reports of panic attacks, suspiciousness, and delusional history.  The March 2009 VA examination differs because the Veteran reported that he suffered from panic attacks once per week and reported positive for a hallucinogenic history.  Additionally, the Veteran was employed for most of the appeal period, the first mention of his retirement being in his February 2013 VA examination.  

The Board notes that the Veteran reported suicidal ideation in his March 2008 and March 2009 examinations, as well as a January 2008 statement submitted in support of his claim.  However, a December 2007 treatment note documents the Veteran having passive suicidal ideation but with no active plan.  Significantly, the most recent VA examination in February 2013 documents the Veteran as reporting no suicidal ideations.  Typically, suicidal ideation as a symptom is more commonly associated with a 70 percent rating in the general rating formula for mental disorders.  However, the evidence does not show obsessional rituals that interfere with routine activities, illogical or obscure speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, and an inability to establish and maintain effective relationships, symptoms also associated with a 70 percent rating.  The absence of these symptoms is not outcome determinative.  However, the Veteran also failed to show other symptoms of similar severity, frequency, and duration, the presence of suicidal ideation alone does not rise to the level of severity of the symptomatology required for a 70 percent rating, i.e. occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  While the evidence does suggest that the Veteran has potentially severe social impairment, he has not shown symptomatology of deficiencies in most areas, particularly, work, judgment, thinking or mood such that his symptoms equate to the severity, frequency and duration of near continuous panic or depression, impaired impulse control, obsessional rituals or spatial disorientation. Therefore, the evidence of record simply does not support symptoms of such frequency, severity or duration to warrant a 70 percent disability rating for PTSD for the appeal period.  38 C.F.R. 4.130, Diagnostic Code 9411.  

Overall, the Board finds that the entirety of the Veteran's symptoms depicts a level of disability that more closely approximates occupational and social impairment with reduced reliability and productivity.  The Veteran reported difficulty in establishing friends, preferring isolation instead, but also reported maintaining a good relationship with his supervisor at work and a fair relationship with his co-workers.  The examinations of record document good judgment as well as normal abstract thinking.  The Veteran reported depressed mood, short-term memory loss, and panic attacks, but not of such frequency, severity and duration as to equate to the level of disability set out in the criteria for a 70 percent evaluation.  Finally, the Veteran's GAF ranges were mild to moderate during the appeal.  Overall, these symptoms are generally more consistent with a 50 percent rating, and thus, a 50 percent rating is warranted for the period of the appeal.  In reaching this determination, the benefit-of-the-doubt rule has been applied. 38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Hypertension

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

The issue on appeal is whether the Veteran's present disability of hypertension is secondary to a service-connected disability such as diabetes mellitus type II, PTSD, or coronary artery disease.  The Veteran submitted a January 2008 correspondence alleging his hypertension was the result of his PTSD.  Additionally, of record is an April 2009 correspondence in which the Veteran alleged that his hypertension was secondary to his coronary artery disease.  When the Veteran submitted a claim for service connection for diabetes mellitus type II in July 2006, the RO inferred a claim for hypertension as secondary to the diabetes.  Hence, the Board addresses the issue of entitlement to service connection for hypertension as potentially secondary to any of the aforementioned service-connected disabilities.  For the following reasons, the Board denies the Veteran's appeal as to this issue.  

First, the Veteran's statements regarding the cause of his hypertension are lay statements that purport to provide a nexus opinion.  The Board finds such opinions to be not competent.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether hypertension is caused by diabetes mellitus type II, PTSD, or coronary artery disease, is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  As such, the Board finds that the Veteran's statements as to how his service may have caused his current hypertension are not competent evidence as to a nexus.  

VA and private treatment records, while documenting that the Veteran currently has hypertension, do not show any evidence of its cause.    

However, in a June 2007 VA examination conducted to address the Veteran's claim for diabetes mellitus type II, the examiner opined on whether the Veteran's hypertension was secondary to diabetes.  Noting the Veteran's history of hypertension, particularly how his hypertension preceded the diagnosis of diabetes, the examiner concluded that the hypertension was not a complication of diabetes.  

Significantly, of record is an April 2013 VA examination that specifically addressed the Veteran's hypertension.  The Veteran reported that he was diagnosed with hypertension in 1995 and that the condition had been well controlled with medication ever since.  After reviewing the Veteran's claims file and private medical records, the examiner opined that the Veteran's hypertension was less likely than not proximately due to or the result of the Veteran's service-connected conditions of coronary artery disease, PTSD, or diabetes mellitus type II.  Regarding PTSD, the examiner commented that PTSD did not cause the hypertension, noting that the PTSD had been "only occasionally, once a month or so, complicated by very short lasting anger episodes" and that those episodes were unlikely to aggravate hypertension for prolonged or sustained periods.  Next, the examiner noted that the Veteran's hypertension showed signs of improvement after the Veteran suffered a heart attack as a result of his coronary artery disease, doing so as rationale for opining against the Veteran's hypertension being secondary to coronary artery disease.  Regarding diabetes mellitus, the examiner noted that the diabetes had been well controlled the Veteran was first diagnosed in 2005.  The examiner found no evidence of diabetic retinopathy, neuropathy, or nephropathy.  He also commented that the Veteran's hemoglobin levels were well controlled.  

The Board finds this opinion and examination to be adequate.  The VA examiner considered all of the pertinent evidence of record, to include the Veteran's medical records and history.  38 C.F.R. § 3.159(c) (4).  The examiner also described his opinion with sufficient detail for the Board to make an informed decision, and the examiner provided an analysis to support his conclusions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that an opinion is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence).

The Board finds the April 2013 VA examination to be the most probative evidence as to this issue.  See Madden v. Gober, 125 F.3d 1477, 1481 (fed. Cir. 1997).  The examiner gathered a detailed history from the Veteran, reviewed the claims file, examined the Veteran, and based his findings on the results of these tests.  He also provided a detailed rationale for each opinion rendered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  Consequently, the Veteran's claim must be denied on a secondary theory of entitlement to service connection as the competent and probative evidence of record fails to establish that his hypertension is related to his service-connected disabilities.  

Thus, the preponderance of evidence is against a claim of entitlement to service connection for hypertension, and the Veteran's appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See U.S.C.A. § 5107(b) (West); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a disability rating in excess of 50 percent for PTSD is denied.  

Entitlement to service connection for hypertension is denied.  





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


